Case 8:19-cv-02318-DOC-ADS Document 27 Filed 06/08/20 Page 1 of 5 Page ID #:151



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11    FLORENTINA PELAYO,                       Case No.:8:19-cv-02318 DOC (ADSx)
       individually, and as successor in
 12    interest to Decedent PETRICA
       MUNTEAN,                                 AMENDED PROTECTIVE ORDER
 13                                             RE CONFIDENTIAL
                    Plaintiff,                  INFORMATION
 14
             v.
 15
       CITY OF ANAHEIM; KENNETH                 [Discovery Document: Referred to
 16    JOHNSON; ALEXANDRIA                      Magistrate Judge AUTUMN D.
       GONZALEZ; DARREN LEE;                    SPAETH]
 17    PETER WANN; MICHAEL FLEET;
       BRENDAN THOMAS; HEATHER
 18    SCAGLIONE; BARTMAN HORN;
       and DOES 1 through 10, inclusive,
 19
                    Defendants.                 Action Filed:         December 2, 2019
 20                                             Trial Date:           None set
 21
 22          On or about April 1, 2020, the parties stipulated to a protective order
 23    regarding confidential information and seek to have a protective order entered by
 24    the Court based on that stipulation. The stipulation has been filed with the Court.
 25    Based on that Stipulation and it appearing that the information is confidential and
 26    good cause appearing therefor, the following Protective Order shall apply to any
 27    Documents produced by Defendants to Plaintiffs' counsel in this action:
 28          1.     Good Cause Statement: This action involves information for

                                                                Case No. 8:19-cv-02318 DOC(ADSx)
Case 8:19-cv-02318-DOC-ADS Document 27 Filed 06/08/20 Page 2 of 5 Page ID #:152



  1    which special protection from public disclosure and from use for any purpose
  2    other than prosecution of this action is warranted. Such confidential materials
  3    and information consist of, among things, the Orange County District Attorney's
  4    Office Officer Involved Shooting Investigation, the City of Anaheim Police
  5    Department's Body Worn Camera videos (which include information implicating
  6    privacy rights of third parties), the City of Anaheim internal investigation and/or
  7    the Officer's personnel files (including information implicating privacy rights of
  8    third parties), information otherwise generally unavailable to the public, or which
  9    may be privileged or otherwise protected from disclosure under state or federal
 10    statutes, court rules, case decisions, or common law. Accordingly, to expedite
 11    the flow of information, to facilitate the prompt resolution of disputes over
 12    confidentiality of discovery materials, to adequately protect information the
 13    parties are entitled to keep confidential, to ensure that the parties are permitted
 14    reasonable necessary uses of such material in preparation for and in the conduct
 15    of trial, to address their handling at the end of the litigation, and serve the ends of
 16    justice, a protective order for such information is justified in this matter.
 17          2.     Attorneys for the Plaintiffs shall receive from the City a copy of the
 18    OCDA's investigation and APD police and investigative reports in connection
 19    with the officer involved shooting investigation of decedent (“File”).
 20          3.     Attorneys for the Plaintiffs shall personally secure and maintain the
 21    File in their possession to the end that the File is to be used only for the purposes
 22    set forth below and for no other purpose.
 23          4.     Plaintiffs' counsel’s copy of the investigation File shall only be used
 24    for preparing for and prosecuting this case pending the completion of the judicial
 25    process including appeal, if any. No copies of the File shall be made.
 26          5.     If necessary in the judgment of the attorneys for the Plaintiffs in this
 27    case, they may show or reveal the contents of the File to their experts and/or
 28    investigators, if the same may actively assist in the prosecution of this case.
                                                 2
                                                                  Case No. 8:19-cv-02318 DOC(ADSx)
Case 8:19-cv-02318-DOC-ADS Document 27 Filed 06/08/20 Page 3 of 5 Page ID #:153



  1          6.     Duration: Once a case proceeds to trial, all of the information that
  2    was designated as confidential or maintained pursuant to this protective order
  3    becomes public unless compelling reasons supported by specific factual findings
  4    to proceed otherwise are made to the trial judge in advance of the trial.
  5    Kamakana v. City and County of Honolulu (9th Cir. 2006) 447 F.3d 1172, 1180-
  6    1181 (distinguishing "good cause" showing for sealing documents produced in
  7    discovery from "compelling reasons" standard when merits-related
  8    documents are part of court record). Accordingly, the terms of this protective
  9    order do not extend beyond the commencement of the trial.
 10          7.     Filing Protected Material: A Party that seeks to file under seal any
 11    Protected Material must comply with Civil Local Rule 79-5. Protected Material
 12    may only be filed under seal pursuant to a court order authorizing the sealing of
 13    the specific Protected Material at issue. If a Party's request to file Protected
 14    Material under seal is denied by the Court, then the Receiving Party may file the
 15    information in the public record unless otherwise instructed by the Court.
 16          8.     Final Disposition: After the final disposition of this Action,
 17    Plaintiffs' Counsel shall return all Protected Material and/or Confidential
 18    Information to counsel for the City or shall destroy such material, including all
 19    copies and extracts thereof, abstracts, compilations, summaries, and any other
 20    format reproducing or capturing any of the Protected Material and/or
 21    Confidential Information with the exception of those documents affected by the
 22    attorney work-product doctrine or attorney-client privilege. Notwithstanding this
 23    provision, Counsel are entitled to retain an archival copy of all pleadings, motion
 24    papers, trial, deposition, and hearing transcripts, legal memoranda,
 25    correspondence, deposition and trial exhibits, expert reports, attorney work
 26    product, and consultant and expert work product, even if such materials contain
 27    material Protected Material and/or Confidential Information produced subject to
 28    this order. Any such archival copies that contain or constitute Protected Material
                                                 3
                                                                 Case No. 8:19-cv-02318 DOC(ADSx)
Case 8:19-cv-02318-DOC-ADS Document 27 Filed 06/08/20 Page 4 of 5 Page ID #:154



  1    and/or Confidential Information remain subject to this Protective Order.
  2          9.     Attorneys for the Plaintiffs shall cause the substance of this order to
  3    be communicated to each person to whom the File is revealed in accordance with
  4    this order and prior to disclosure of the Confidential Information, have such
  5    person execute a written Understanding and Agreement to be bound by this
  6    Stipulation for Protective Order in the form attached hereto as Exhibit 1.
  7          10.    The attorneys for the Plaintiffs shall not cause or knowingly permit
  8    disclosure of the contents of the File beyond the disclosure permitted under the
  9    terms and conditions of this order, including but not limited to any news media
 10    which is inclusive of film or video, television, radio or print.
 11          FOR GOOD CAUSE SHOWN, IT IS SO ORDERED:
 12
 13    Dated: June 8, 2020
 14
 15                                      By:             /s/ Autumn D. Spaeth
                                                 HONORABLE AUTUMN D. SPAETH
 16                                              United States Magistrate Judge
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                 4
                                                                 Case No. 8:19-cv-02318 DOC(ADSx)
Case 8:19-cv-02318-DOC-ADS Document 27 Filed 06/08/20 Page 5 of 5 Page ID #:155



  1                                       EXHIBIT 1
  2                       UNDERSTANDING AND AGREEMENT
  3                        PURSUANT TO PROTECTIVE ORDER
  4          I declare under penalty of perjury under the laws of the United States of
  5    America that I have read in its entirety and understand the Stipulation and
  6    Protective Order that was issued by the United States District Court for the
  7    Central District of California in the case of PELAYO v. CITY OF ANAHEIM,
  8    et. al., Case No.:8:19-cv-02318 DOC (ADSx), now pending in the District Court.
  9    I understand the Stipulation and Order and agree to comply with and to be bound
 10    by all the terms of the Stipulation and Protective Order. I solemnly promise that
 11    I will not disclose in any manner any information or item that is subject to the
 12    Stipulation and Protective Order to any person or entity except in strict
 13    compliance with the provisions of the Stipulation and Protective Order.
 14
 15     DATED:_______________
 16
 17                                       By:
                                                SIGNATURE
 18
                                                _________________________________
 19                                             PRINT NAME
 20                                             _________________________________
                                                ADDRESS
 21                                             _________________________________
 22                                             CITY, STATE, ZIP
 23
 24
 25
 26
 27
 28
                                                5
                                                               Case No. 8:19-cv-02318 DOC(ADSx)
